DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-27-2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11-18-2021, with respect to the rejection(s) of claim(s) 1, 5, 6, 10, 11, 15, 16 and 20 under 35 U.S.C. 103 as being unpatentable over in view Lee and further in view of Zhang  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adjakple et al (US 20170311290).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 10, 11, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple et al (US 20170311290) in view Lee et al (20180049087) and further in view of Zhang et al (US 20200280899).

As to claim 1 Adjakple discloses a method performed by a terminal in a wireless communication system, the method comprising: transmitting, to a base station, a request message for system information related to cell reselection for a new radio (NR) neighboring cell (Adjakple, ¶00257- 1st sentence; Fig.19B ¶0287-2nd sentence- the UE 502 can send a System Information Request message to the eNB/cell (Cell 1 (cell 1902) and Cell 2 (cell 1904)) as shown in FIG. 19B ¶0177-An enhanced System Information Acquisition procedure can be used to acquire cell-specific SIBs following cell reselection) receiving, from the base station, the system information related to the cell reselection for the NR neighboring cell (Adjakple ¶0287- 3rd sentence- The signaling shown in FIG. 19B shows the MIB, SIB1 and SIB2 of Cell 2 (cell 1904) being acquired before performing the cell reselection evaluation process); 
Adjakple however is silent where the system information including second minimum required reception level information of the NR neighboring cell. However in an analogous art Lee remedies this deficiency :( Lee ¶0145-¶0146 and Table2- Qrxlevmin and Qrxlevminoffset;  ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng with that of Lee for the purpose of acquiring minimum reception level information’s of both serving and neighboring cells (Lee ¶0147- 4th sentence).
Adjakple and Lee however are silent where in case that the terminal supports supplementary uplink (SUL) and the system information includes first minimum required reception level information for the SUL of the NR neighboring cell, performing the cell reselection using a first cell selection reception level value identified based on the first minimum required reception level information and in case that the terminal does not support the SUL, performing the cell reselection using a second cell selection reception level value identified based on the second minimum required reception level information. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset; ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value; ¶0119 - ¶0121; ¶0122 - ¶0135- showing the differences for the SUL capable and SUL- incapable UEs). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values (Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 5 the combined teachings of Adjakple, Lee and Zhang disclose the method of claim 1, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Zhang ¶0061- 3rd sentence; ¶0116).

As to claim 6 Adjakple discloses a terminal in a wireless communication system (Adjakple 502 of Fig.15A and 19B; Fig; 32B), the terminal comprising; a transceiver (Adjakple 120 of Fig 32B); and a controller configured (Adjakple 118 of Fig.32B) to: transmit, to a base station via the transceiver, a request message for system information related to cell reselection for a new radio (NR) neighboring cell (Adjakple, ¶00257- 1st sentence; Fig.19B ¶0287-2nd sentence-the UE 502 can send
a System Information Request message to the eNB/cell (Cell 1 (cell 1902) and Cell 2 (cell 1904)) as shown in FIG. 19B; ¶0177- An enhanced System Information Acquisition procedure can be used to acquire cell-specific SIBs following cell reselection); receiving, from the base station, the system information related to the cell reselection for the NR neighboring cell (Adjakple ¶0287- 3rd sentence- The signaling shown in FIG. 19B shows the MIB, SIB1 and SIB2 of Cell 2 (cell 1904) being acquired before performing the cell reselection evaluation process).; 
Adjakple however is silent where the system information including second minimum required reception level information of the NR neighboring cell. However in an analogous art Lee remedies this deficiency: Lee ¶0145-¶0146- Qrxlevmin and Qrxlevminoffset;  ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6). Therefore it would have been obvious to one of ordinary (Lee ¶0147- 4th sentence).
Adjakple and Lee however are silent where in case that the terminal supports supplementary uplink (SUL) and the system information includes first minimum required reception level information for the SUL of the NR neighboring cell, performing the cell reselection using a first cell selection reception level value identified based on the first minimum required reception level information and in case that the terminal does not support the SUL, performing the cell reselection using a second cell selection reception level value identified based on the second minimum required reception level information. However in an analogous art Zhang remedies this deficiency: (Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset; ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value; ¶0119 - ¶0121; ¶0122 - ¶0135). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values (Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 10 the combined teachings Adjakple, Lee and Zhang disclose the terminal of claim 6, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell supports, and wherein a plurality of second minimum required reception level information for each NR neighboring cell without considering whether each NR neighboring cells supports the SUL(Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Zhang ¶0061- 3rd sentence; ¶0116).

As to claim 11 Adjakple discloses a method performed by a base station in a wireless communication system, the method comprising: receiving, from a terminal, a request message for system information related to cell reselection for a new radio (NR) neighboring cell(Adjakple, ¶00257- 1st sentence; Fig.19B ¶0287-2nd sentence- the UE 502 can send a System Information Request message to the eNB/cell (Cell 1 (cell 1902) and Cell 2 (cell 1904)) as shown in FIG. 19B; ¶0177-An enhanced System Information Acquisition procedure can be used to acquire cell-specific SIBs following cell reselection); generating and transmitting the system information related to the cell reselection for the NR neighboring cell (Adjakple ¶0287- 3rd sentence- The signaling shown in FIG. 19B shows the MIB, SIB1 and SIB2 of Cell 2 (cell 1904) being acquired before performing the cell reselection evaluation process), 
Adjakple however is silent where the system information including second minimum required reception level information of the NR neighboring cell; However in an analogous art Lee remedies this deficiency: Lee ¶0145-¶0146 and Table2- Qrxlevmin and Qrxlevminoffset; ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng  with that of Lee for the purpose of acquiring minimum reception level information’s of both serving and neighboring cells (Lee ¶0147- 4th sentence).
Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset; ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value; ¶0119 - ¶0121; ¶0122 - ¶0135- showing the differences for the SUL capable and SUL- incapable UEs). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values (Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 15 the combined teachings Adjakple, Lee and Zhang disclose the method of claim 11, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell supports, and wherein a plurality of second minimum required reception level information for each NR neighboring cell without considering whether each NR neighboring cells supports the SUL(Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6... Zhang ¶0061- 3rd sentence; ¶0116).

As to claim 16 Adjakple discloses a base station in a wireless communication system (Adjakple 1502 of Fig. 15A; 1904 of Fig. 19B, Fig.32C), the base station comprising: a transceiver; and a controller (Adjakple ¶0437- 4th  sentence) configured to:, receive, from a terminal via the transceiver, a request message for system information related to cell reselection for a new radio (NR) neighboring cell(Adjakple, ¶00257- 1st sentence; Fig.19B; ¶0287-2nd sentence- the UE 502 can send a System Information Request message to the eNB/cell (Cell 1 (cell 1902) and Cell 2 (cell 1904)) as shown in FIG. 19B; ¶0177- An enhanced System Information Acquisition procedure can be used to acquire cell-specific SIBs following cell reselection); generate and transmit, via the transceiver, the system information related to the cell reselection for the NR neighboring cell(Adjakple ¶0287- 3rd sentence- The signaling shown in FIG. 19B shows the MIB, SIB1 and SIB2 of Cell 2 (cell 1904) being acquired before performing the cell reselection evaluation process);
Adjakple however is silent where the system information including second minimum required reception level information of the NR neighboring cell. However in an analogous art Lee remedies this deficiency: Lee ¶0145-¶0146- Qrxlevmin and Qrxlevminoffset; ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Tseng  with that of Lee for the purpose of acquiring minimum reception level information’s of both serving and neighboring cells (Lee ¶0147- 4th sentence); 
Zhang ¶0062-¶0067- Qrxlevmin and Q-rxlevminoffset; ¶0116- last sentence- based on the second parameter, a cell selection receive level value Srxlev of the cell # A, that is, the S value of the cell # A, and then the terminal device performs cell selection based on the level value ; ¶0119 - ¶0121; ¶0122 - ¶0135). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Tseng and Lee with that of Zhang for the purpose of performing cell reselection to a new radio (NR) cell based on the first cell selection reception level values (Zhang ¶0098; ¶0057-last sentence- NR system). 

As to claim 20 the combined teachings of Adjakple , Lee and Zhang disclose the base station of claim 16, wherein the system information comprises a plurality of first minimum required reception level information for the SUL of each NR neighboring cell, in case that each NR neighboring cell supports supporting the SUL, and wherein a plurality of second minimum required reception level information for each NR neighboring cell without considering whether each NR neighboring cells supports the SUL(Lee ¶0147- 3rd and 4th sentences- Qrxlevmin for the serving LTE cell applies a value Q-RxLevMin received in a system information block (SIB) 3 as one of system information..rxlevmin for a neighboring frequency cell applies a value q-RxLevMin to be mapped to a corresponding frequency received in an SIB 6. Zhang ¶0061- 3rd sentence; ¶0116).
s 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple in view of Lee in view of Zhang and further in view of Basu MALLICK et al (US 20170318478).

As to claim 3 Adjakple, Lee and Zhang disclose the method of claim 1, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Adjakple Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 8 Adjakple, Lee and Zhang discloses the terminal of claim 6, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Adjakple, Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).
As to claim 13 Adjakple, Lee and Zhang discloses the method of claim 11, however silent wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell. However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Adjakple, Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

As to claim 18 Adjakple, Lee and Zhang discloses the base station of claim 16, wherein, in case that the base station corresponds to a long-term evolution (LTE) base station, the system information is related to an inter-radio access technology (inter-RAT) cell reselection, and wherein the first minimum required reception level information related to the SUL is used for inter-RAT cell reselection to an NR cell However in an analogous art Basu Mallick remedies this deficiency: (Basu Mallick ¶0124- and IEs such as different neighbor lists (intra-freq, inter freq, inter RAT etc.) ¶0125- 1st sentence- For instance, possible typical values of qRxLevMin (in dBm). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Adjakple, Lee and Zhang with that of Basu Mallick for the purpose of providing efficient signaling of system information (Basu Mallick ¶0130).

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple in view of Lee in view of Zhang and further in view of da Silva (US 20200120521).
As to claim 4 Adjakple, Lee and Zhang discloses the method of claim 1, however silent wherein:  in case that the base station corresponds to an NR base station and the neighboring cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring cell is related to an inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Adjakple, Lee and Zhang with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).

As to claim 9 Adjakple Lee and Zhang discloses the terminal of claim 6, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring cell is related to inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the (da Silva ¶0037- last sentence).

As to claim 14 Adjakple , Lee and Zhang discloses the method of claim 11, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring NR cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring NR cell is related to an inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Adjakple, Lee and Zhang with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).

As to claim 19 Adjakple, Lee and Zhang discloses the base station of claim 16, however silent wherein: in case that the base station corresponds to an NR base station and the neighboring NR cell is related to an intra-frequency cell reselection, the system information corresponds to a system information block 2 (SIB 2); and in case that the base station corresponds to the NR base station and the neighboring NR cell is related to inter-frequency cell reselection, the system information corresponds to an SIB 4. However in an analogous art da Silva remedies this deficiency: (da Silva ¶0029, ¶00037- last sentence- considering on the number of actual good beams  for cell reselection ¶0038- (SIB2), the network may broadcast CQD parameters for intra-frequency measurements and in system information block 4 (SIB4), the network may broadcast CQD parameters for inter-frequency measurements. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Adjakple, Lee and Zhang discloses with that of da Silva for the purpose of further optimization of cell reselection (da Silva ¶0037- last sentence).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al – Cell (Re) Selection and Uplink Component Carrier- US 20190222367, ¶110, Table 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/DERRICK V ROSE/Examiner, Art Unit 2462